Title: Thomas Jefferson to Robert Saunders, 23 October 1815
From: Jefferson, Thomas
To: Saunders, Robert


          
            Sir
            Monticello Oct. 23. 15.
          
          You probably knew the late mr Bellini, one of the professors of William and Mary college, who died at that place. mr Bracken took out administration of his effects. his representatives in Italy have lately sent me a power of attorney for the settlement of the administration account and to have the proceeds remitted to them.understanding that the execution of this power is within your line of business, I request the favor of you to undertake the settlement, to collect the proceeds, and place them in the bank of Virginia in Richmond, where I will engage some merchant to effect the remittance. if you will be so good as to drop me a line informing me you will undertake it, I will fill up the power of attorney with your name, and transmit it to you. it is very voluminous as is the foreign custom. interest I suppose is a thing of course where money has laid so long in hand. your compensation you will I presume retain out of the sum recieved. Accept the assurance of my great respect
          Th: Jefferson
        